Citation Nr: 0006656	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  95-35 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a duodenal ulcer.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right leg 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for gastritis.

5.  Entitlement to an increased rating for an anxiety 
reaction, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left leg, currently evaluated as 10 
percent disabling.

7.  Entitlement to an increased rating for thyrotoxicosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
following a May 1995 decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in part, denied service connection for a 
right leg disability and denied claims for disability ratings 
in excess of 10 percent for an anxiety reaction, residuals of 
a gunshot wound of the left leg, and thyrotoxicosis.  This 
matter also comes to the Board following a November 1995 RO 
decision which, in part, denied service connection for 
hypertension as well as a claim which the RO construed as an 
application to reopen entitlement to service connection for 
gastritis and a duodenal ulcer. 

As for the characterization of the service connection claims 
set out above, the Board notes that service connection was 
denied for a stomach disability and right leg and hip 
disability by a July 1950 rating decision.  The veteran was 
notified of the adverse decision and told of his right to 
appeal within one year, but no appeal was initiated.  
Consequently, the July 1950 denial became final.  See 
38 C.F.R. §§ 20.1103 (1999).  The claims denied in July 1950 
may be reopened, but only on the presentation of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  

The veteran's more recent claims include claims of service 
connection for a right leg disability and gastritis, both of 
which were addressed in July 1950 when claims of service 
connection for any right leg or stomach disability were 
denied.  However, because a duodenal ulcer was not 
contemplated by the 1950 denial of service connection for 
stomach disability, the Board finds that this is a new claim 
that may be adjudicated without respect to the prior final 
denial.  Therefore, the Board has characterized the service 
connection claims as noted on the title page above.  (At one 
point, the veteran expressed disagreement with the RO's 
failure to adjudicate a claim of service connection for a 
respiratory disorder; however, he later withdrew his 
disagreement in December 1995.)


REMAND

Initially, the Board notes that the schedular criteria by 
which psychiatric disorders, muscle injuries, and endocrine 
system disorders (such as the veteran's service-connected 
anxiety reaction, gunshot wound of the left leg, and 
thyrotoxicosis) are rated changed during the pendency of the 
veteran's appeal of these issues.  See 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective Nov. 7, 1996); see also 
62 Fed. Reg. 30,235-30,240 (June 3, 1997) (effective July 3, 
1997); see also 61 Fed. Reg. 20446 (May 7, 1996) (effective 
June 6, 1996).  Therefore, adjudication of these claims for 
increased ratings must now include consideration of both the 
old and the new criteria, with those most favorable to the 
veteran being used.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

By a supplemental statement of the case (SSOC) issued in 
February 1999, the veteran was provided with notice of the 
new criteria for rating an anxiety reaction, gunshot wound to 
the left leg, and thyrotoxicosis.  However, the Board finds 
it significant that the veteran's most recent orthopedic 
examination was conducted in November 1996, prior to the 
above-noted changes in criteria for rating muscle damage.  
The November 1996 VA evaluations included a general medical 
examination that referred to both the gunshot wound and the 
veteran's endocrine system.  Nevertheless, a review of these 
examination reports fails to provide the Board with 
sufficient evidence to rate these disabilities under both the 
old and new rating criteria.

Accordingly, VA's duty to assist requires that these issues 
be remanded for the veteran to be scheduled for VA 
examinations that take into account the records of prior 
medical treatment and includes clinical findings sufficient 
to rate his service-connected anxiety reaction, gunshot wound 
of the left leg, and thyrotoxicosis in accordance with the 
applicable criteria, both old and new.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Massey v. Brown, 
7 Vet. App. 204 (1994).

Next, as to the claim to reopen service connection for a 
right leg disability, as well as the claims for increased 
ratings, the Board notes that the veteran, in a September 
1995 appeal, requested a personal hearing at the RO before 
the RO hearing officer.  The RO responded to this request in 
October 1995 when it informed the veteran that such a hearing 
would not be scheduled until it was clear which of the issues 
were appealed.  However, the hearing was not thereafter 
scheduled, and it does not appear that the veteran withdrew 
his request for the hearing.  A remand is therefore required 
so that the requested hearing may be held.  

Lastly, as to the claims of service connection for 
hypertension and duodenal ulcer, and the application to 
reopen a claim of service connection for gastritis, the Board 
notes that these issues were not addressed in a statement of 
the case (SOC) or SSOC until a January 1996 SSOC was issued.  
These issues were also addressed in a February 1999 SSOC.  
Under applicable law, a claimant has 60 days after issuance 
of a SSOC to perfect an appeal as to issues which are 
addressed for the first time in the SSOC.  38 C.F.R. 
§ 20.302(c) (1999).  In this case it is not clear that the 
veteran filed a substantive appeal within this time limit.  
Although the veteran's representative filed a written brief 
with the Board in February 20000, which presentation included 
allegations of error as to these issue, this presentation was 
submitted well after the time period for filing a substantive 
appeal had passed.

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a SSOC to perfect the appeal, even if the 
additional 60-day period would extend the expiration of the 
original appeal period.  VAOPGCPREC 9-97 (Feb. 11, 1997).  
Moreover, where a veteran indicates that he or she has 
received ongoing treatment from VA, such a suggestion raises 
the possibility that the RO had constructive knowledge of 
pertinent VA records during the applicable appeal period and 
such knowledge would extend the appeal period until 60 days 
after issuance of a SSOC addressing such evidence.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  In the veteran's case, 
he has made repeated allegations of continued treatment, 
particularly at the Asheville VA medical center.  
Consequently, the question is raised as to whether the 60-day 
appeal period should be extended because of constructive 
knowledge of pertinent VA records that might require the 
issuance of another SSOC.  In order to explore this question, 
and to give the veteran opportunity to address this 
timeliness issue, further action by the RO is required.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. 
§ 19.9 (1999).

This case is REMANDED for the following actions:

1.  As to all issues on appeal, the 
veteran should be provided an opportunity 
to supplement the record on appeal.  All 
treatment records on file with the 
Asheville VA medical center should be 
obtained and associated with the record.  
38 C.F.R. § 3.159 (1999).  

2.  As to the issues of service 
connection for hypertension and a 
duodenal ulcer and the application to 
reopen a claim of service connection for 
gastritis, the veteran should be 
contacted and notified of his right to 
submit further evidence, argument, and/or 
comment with regard to the question of 
timeliness of appeal.

3.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
examiner should review the entire claims 
folder and provide an opinion as to the 
combined effect of all manifestations of 
anxiety reaction on the veteran's social 
and industrial adaptability.  Any testing 
deemed necessary should be conducted.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
may be applied.  Additionally, a Global 
Assessment of Functioning (GAF) score 
should be provided and the examiner 
should explain its meaning.

4.  The RO should schedule the veteran 
for VA orthopedic and neurologic 
examinations for the purpose of 
determining the severity of residuals of 
a gunshot wound of the left leg.  The 
examiner(s) should review the claims 
file, examine the veteran and provide 
findings that take into account all 
functional impairments, including pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  The examiner(s) 
should identify each functional debility 
legitimately experienced by the veteran.  
The examiner(s) should specifically 
identify which of the functional 
impairments can be attributed to service-
connected disability.  Functional loss in 
any joint due to service-connected 
difficulties should be described in terms 
of additional range-of-motion lost beyond 
that which is clinically observed.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Symptoms, or the absence thereof, due to 
any service-connected scarring should be 
described in detail.  All findings, 
opinions, and bases therefor should be 
set forth in detail.

5.  The RO should schedule the veteran 
for a VA examination for the purpose of 
determining the severity of his service-
connected thyrotoxicosis.  The examiner 
should review the entire claims folder 
and provide an opinion as to the combined 
effect of all manifestations of his 
thyrotoxicosis.  Any testing deemed 
necessary should be conducted.  If heart 
disease is evident, findings necessary to 
rate it under both old and new criteria 
in 38 C.F.R. § 4.104, Diagnostic Code 
7008 should be made.  If eye difficulties 
are evident, findings should be made 
necessary to rate under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080, Diagnostic 
Code 6090 or criteria for rating loss of 
central visual acuity.  Clinical findings 
should be elicited so that both the old 
and new rating criteria under 38 C.F.R. 
§ 4.119 may be applied.

6.  The RO should ascertain whether the 
veteran still desires a personal hearing 
at the RO before a hearing officer.  If 
so, arrangements should be made for the 
veteran to appear.  If the veteran does 
not appear, or no longer desires a 
hearing, this fact should be clearly 
annotated in the record.

7.  The RO should undertake any 
additional development suggested by the 
examiners' findings and opinions, or lack 
thereof.  Thereafter, adjudicatory action 
should be taken on the basis of the 
entire record, including evidence 
presented at any hearing.  Consideration 
of the veteran's claims for increased 
ratings should include both the old and 
new criteria, with application of those 
more favorable to the veteran's claims, 
as well as consideration of DeLuca, 
supra, Esteban v. Brown, 6 Vet. App. 259 
(1994), and VAOPGCPREC 23-97 (July 1, 
1997), if appropriate.  If any benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should include both old 
and new criteria for rating anxiety 
reaction, muscle injuries, and endocrine 
system diseases.  The SSOC should also 
include a summary of the pertinent facts 
and a summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1999).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


